Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
The amendment filed 10/28/2022 has been entered. Claims 2-9 and 12-21 are cancelled. Claims 1, 10-11 and 22-37 are currently pending in this application.
Applicant’s arguments, see Pages 10-11, filed 10/28/2022, with respect to the rejection(s) of claim(s) 1, 10-11 and 22-37 have been fully considered but they are not persuasive. Applicant states "…ii. Deficiency of Iwato: First, as seen throughout the Office Action, the previously-presented claim 21 was not rejected based on Iwato, implicitly indication the Office's admission that Iwato fails to disclose or suggest the features thereof, let alone the above-identified features, which further limit the arrangement of the first filing part. Second, as best understand from FIG. 1A of Iwato as reproduced above, Iwato, similarly as Joo, explicitly discloses continuously providing the portions of G between the columns of GP, BP and RP, thereby also teaching away from the above-identified features of claim 1, which require that the first filling part is contiguously disposed between the second color photoresist columns and between the third color photoresist columns, but is not contiguously disposed between the two adjacent first color photoresist units within the same one of the first color photoresist columns…". Examiner respectfully disagrees. Even the embodiment of Fig. 1A of Iwato does not teach the newly added limitations of claims 1 and 11, the embodiment of Fig. 10A-14 of Iwato teaches the newly added limitations of claims 1 and 11. As stated in the rejection of claim 1 below, Iwato teaches that (Fig. 10A-14, [0115-0122]) the at least one filling part (the portions of R, B and G located between the pixels rows of RP/BP/GP in Fig. 10A-14) comprises a first filling part (the portions of R between two adjacent GP and two adjacent RP in Fig. 12) located between two adjacent second color photoresist units (the portions of G corresponding to the pixels GP in Fig. 10A-14 and 7) within a same one of the second color photoresist columns (the columns of the portions of G corresponding to the pixels GP in Fig. 10A and 7) and a second filling part (the portions of G between two adjacent BP in Fig. 13) located between two adjacent first color photoresist units (the portions of B corresponding to the pixels BP in Fig. 10A-14 and 7) within a same one of the first color photoresist columns (the columns of the portions of B corresponding to the pixels RP in Fig. 10A and 7), the first filling part (the portions of R between two adjacent GP and two adjacent RP in Fig. 12) has a different material (Fig. 10A and 12-14) from the second color photoresist unit (the columns of the portions of G corresponding to the pixels GP in Fig. 10A and 7), the second filling part (the portions of G between two adjacent BP in Fig. 13) has a different material from the first color photoresist unit (the portions of B corresponding to the pixels BP in Fig. 10A-14 and 7), and the first filling part (the portions of R between two adjacent GP and two adjacent RP in Fig. 12) is contiguously disposed between the two adjacent second color photoresist units (the portions of G corresponding to the pixels GP in Fig. 10A-14 and 7) within the same one of the second color photoresist columns (the columns of the portions of G corresponding to the pixels GP in Fig. 10A and 7) and between two adjacent third color photoresist units (the portions of R corresponding to the pixels RP in Fig. 10A-14 and 7) within a same one of the third color photoresist columns (the columns of the portions of R corresponding to the pixels RP in Fig. 10A and 7), and is not contiguously disposed (Fig. 1) between the two adjacent first color photoresist units (the portions of B corresponding to the pixels BP in Fig. 10A-14 and 7) within the same one of the first color photoresist columns (the columns of the portions of B corresponding to the pixels RP in Fig. 10A and 7).
Regarding limitations of Claims of the instant case in view of the amended Claims and upon further consideration, a new ground of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and/or new prior art as presented in this Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10-11 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Jeong (KR1020150079210A).
Regarding claim 1, Jeong teaches a color filter substrate (Fig. 5-9k, Pages 3-8 of English translation of KR1020150079210A), comprising: 
a base substrate (105 in Fig. 7); a color filter layer (the layer of 107R/107G/107B in Fig. 5-9K), disposed on a side of the base substrate (Fig. 7) and comprising a plurality of color photoresist units (the portion of 107R/107G/107B corresponding to the openings of 106 in Fig. 7-8e) arranged in an array (Fig. 4-9k), the plurality of color photoresist units (the portion of 107R/107G/107B corresponding to the openings of 106 in Fig. 7-8d) being formed with a plurality of color photoresist rows (Fig. 4-8e), a plurality of first color photoresist columns (the columns of 107R corresponding to the openings of 106 in Fig. 7-8e), a plurality of second color photoresist columns (the columns of 107G corresponding to the openings of 106 in Fig. 7-8e) and a plurality of third color photoresist columns (the columns of 107B corresponding to the openings of 106 in Fig. 7-8e), wherein any one of the color photoresist rows (Fig. 5-8e) comprises a first color photoresist unit (the portion of 107R corresponding to the openings of 106 in Fig. 7-8e), a second color photoresist unit (the portion of 107G corresponding to the openings of 106 in Fig. 7-8e), and a third color photoresist unit (the portion of 107B corresponding to the openings of 106 in Fig. 7-8e) in periodic arrangement (Fig. 4-8e), any one of the first color photoresist columns (the columns of 107R corresponding to the openings of 106 in Fig. 7-8e) comprises a plurality of first color photoresist units (the portion of 107R corresponding to the openings of 106 in Fig. 7-8e), any one of the second color photoresist columns (the columns of 107G corresponding to the openings of 106 in Fig. 7-8e) comprises a plurality of second color photoresist units (the portion of 107G corresponding to the openings of 106 in Fig. 7-8e), and any one of the third color photoresist columns (the columns of 107B corresponding to the openings of 106 in Fig. 7-8e) comprises a plurality of third color photoresist units (the portion of 107B corresponding to the openings of 106 in Fig. 7-8e), and wherein the color filter layer (the layer of 107R/107G/107B in Fig. 5-9K) further comprises at least one filling part (the portion of 107R/107G/107B corresponding to the horizontal portions of 106 in Fig. 7-8e) located between the color photoresist rows (Fig. 4-8e); and 
a black matrix layer (106 in Fig. 7-8e), disposed between the color filter layer (the layer of 107R/107G/107B in Fig. 5-9K) and the base substrate (105 in Fig. 7), and comprising a plurality of light transmitting windows (Fig. 7-8) covered by respective color photoresist units (the portion of 107R/107G/107B corresponding to the openings of 106 in Fig. 7-8e) in a one-to-one correspondence (Fig. 7-8e), 
wherein 
the at least one filling part (the portion of 107R/107G/107B corresponding to the horizontal portions of 106 in Fig. 7-8e) comprises a first filling part (the portion of 107B overlap the horizontal portions of 106 corresponding to the columns of 107G in Fig. 6-8e, which is P1 in Picture 1) located between two adjacent second color photoresist units (the portion of 107G corresponding to the openings of 106 in Fig. 7-8e) within a same one of the second color photoresist columns (the columns of 107G corresponding to the openings of 106 in Fig. 7-8e) and a second filling part (the portion of 107G overlap the horizontal portions of 106 corresponding to the columns of 107R in Fig. 6-8e) located between two adjacent first color photoresist units (the portion of 107R corresponding to the openings of 106 in Fig. 7-8e) within a same one of the first color photoresist columns (the columns of 107R corresponding to the openings of 106 in Fig. 7-8e), the first filling part (the portion of 107B overlap the horizontal portions of 106 corresponding to the columns of 107G in Fig. 6-8e, which is P1 in Picture 1) has a different material (Fig. 6-8e) from the second color photoresist unit (the portion of 107G corresponding to the openings of 106 in Fig. 7-8e), the second filling part (the portion of 107G overlap the horizontal portions of 106 corresponding to the columns of 107R in Fig. 6-8e) has a different material (Fig. 6-8e) from the first color photoresist unit (the portion of 107R corresponding to the openings of 106 in Fig. 7-8e), and 
the first filling part (the portion of 107B overlap the horizontal portions of 106 corresponding to the columns of 107G in Fig. 6-8e, which is P1 in Picture 1) is contiguously disposed (Fig. 6-8e) between the two adjacent second color photoresist units (the portion of 107G corresponding to the openings of 106 in Fig. 7-8e)within the same one of the second color photoresist columns (the columns of 107G corresponding to the openings of 106 in Fig. 7-8e) and between (Fig. 6-8e) two adjacent third color photoresist units (the portion of 107B corresponding to the openings of 106 in Fig. 7-8e) within a same one of the third color photoresist columns (the columns of 107B corresponding to the openings of 106 in Fig. 7-8e), and is not contiguously disposed between (Fig. 6-8e) the two adjacent first color photoresist units (the portion of 107R corresponding to the openings of 106 in Fig. 7-8e) within the same one of the first color photoresist columns (the columns of 107R corresponding to the openings of 106 in Fig. 7-8e).

    PNG
    media_image1.png
    393
    344
    media_image1.png
    Greyscale

Picture 1, from Fig. 8d of Jeong (KR1020150079210A)

Regarding claim 10, Jeong teaches that the first color photoresist unit (the portion of 107R corresponding to the openings of 106 in Fig. 7-8e) is red color photoresist unit (the portion of 107R corresponding to the openings of 106 in Fig. 7-8e), one of the second color photoresist unit (the portion of 107G corresponding to the openings of 106 in Fig. 7-8e) and the third color photoresist unit (the portion of 107B corresponding to the openings of 106 in Fig. 7-8e) is blue color photoresist unit (the portion of 107B corresponding to the openings of 106 in Fig. 7-8e), and another one of the second color photoresist unit (the portion of 107G corresponding to the openings of 106 in Fig. 7-8e) and the third color photoresist units (the portion of 107B corresponding to the openings of 106 in Fig. 7-8e) is green color photoresist unit (the portion of 107G corresponding to the openings of 106 in Fig. 7-8e).

Regarding claim 11, Jeong teaches that a display panel (Fig. 5-9k, Pages 3-8), comprising a color filter substrate (Fig. 5-9k, Pages 3-8) and an array substrate (Fig. 5 and 7) disposed opposite to the color filter substrate (Fig. 5-7). As stated in the rejection of claim 1 above, Jeong also teaches that the color filter substrate comprises: a base substrate; a color filter layer, disposed on a side of the base substrate and comprising a plurality of color photoresist units arranged in an array, the plurality of color photoresist units being formed with a plurality of color photoresist rows, a plurality of first color photoresist columns, a plurality of second color photoresist columns and a plurality of third color photoresist columns, wherein any one of the color photoresist rows comprises a first color photoresist unit, a second color photoresist unit, and a third color photoresist unit in periodic arrangement, any one of the first color photoresist columns comprises a plurality of first color photoresist units, any one of the second color photoresist columns comprises a plurality of second color photoresist units, and any one of the third color photoresist columns comprises a plurality of third color photoresist units, and wherein the color filter layer further comprises at least one filling part located between the color photoresist rows; and a black matrix layer, disposed between the color filter layer and the base substrate, and comprising a plurality of light transmitting windows covered by respective color photoresist units in a one-to-one correspondence, wherein the at least one filling part comprises a first filling part located between two adjacent second color photoresist units within a same one of the second color photoresist columns and a second filling part located between two adjacent first color photoresist units within a same one of the first color photoresist columns, the first filling part has a different material from the second color photoresist unit, the second filling part has a different material from the first color photoresist unit, and the first filling part is contiguously disposed between the two adjacent second color photoresist units within the same one of the second color photoresist columns and between two adjacent third color photoresist units within a same one of the third color photoresist columns, and is not contiguously disposed between the two adjacent first color photoresist units within the same one of the first color photoresist columns.
Regarding claims 22-23, Jeong also teaches the following elements:
(Claim 22) one row-wise side of the first filling part (the right side of P1 in Picture 1) is aligned with (Picture 1, Examiner notes: “aligned with” is not equal to “aligned in line with” since “align” can be defined as “put (things) into correct or appropriate relative positions”) a side of the second color photoresist unit (the portion of 107G corresponding to the openings of 106 in Fig. 7-8e), and another row- wise side of the first filling part (the left side of P1 in Picture 1) is aligned with (Picture 1) a side of the third color photoresist unit (the portion of 107B corresponding to the openings of 106 in Fig. 7-8e).
(Claim 23) one row-wise side of the second filling part (the right side of the portion of 107G overlap the horizontal portions of 106 corresponding to the columns of 107R in Fig. 6-8e) is aligned with (Fig. 6-8e) a side of the first color photoresist unit (the portion of 107R corresponding to the openings of 106 in Fig. 7-8e), and another row- wise side of the second filling part (the left side of the portion of 107G overlap the horizontal portions of 106 corresponding to the columns of 107R in Fig. 6-8e) is aligned with another side of the first color photoresist unit (the portion of 107R corresponding to the openings of 106 in Fig. 7-8e).

Claims 1 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Iwato (US 2009/0153785).
Regarding claim 1, Iwato teaches a color filter substrate (Fig. 10A-14, [0115-0122]), comprising: 
a base substrate (200 in Fig. 10B); 
a color filter layer (the layer of R, B and G in Fig. 10A-14), disposed on a side of the base substrate (200 in Fig. 10B) and comprising a plurality of color photoresist units (the portions of R, B and G corresponding to the pixels RP/BP/GP in Fig. 10A-14 and Fig. 7) arranged in an array (Fig. 10A and 7), the plurality of color photoresist units (the portions of R, B and G corresponding to the pixels RP/BP/GP in Fig. 10A-14) being formed with a plurality of color photoresist rows (the pixels rows of RP/BP/GP in Fig. 10A and 7), a plurality of first color photoresist columns (the columns of the portions of B corresponding to the pixels RP in Fig. 10A and 7), a plurality of second color photoresist columns (the columns of the portions of G corresponding to the pixels GP in Fig. 10A and 7) and a plurality of third color photoresist columns (the columns of the portions of R corresponding to the pixels RP in Fig. 10A and 7), wherein any one of the color photoresist rows (the pixels rows of RP/BP/GP in Fig. 10A and 7) comprises a first color photoresist unit (the portions of B corresponding to the pixels BP in Fig. 10A-14 and 7), a second color photoresist unit (the portions of G corresponding to the pixels GP in Fig. 10A-14 and 7), and a third color photoresist unit (the portions of R corresponding to the pixels RP in Fig. 10A-14 and 7) in periodic arrangement (Fig. 7), any one of the first color photoresist columns(the columns of the portions of B corresponding to the pixels RP in Fig. 10A and 7) comprises a plurality of first color photoresist units (the portions of B corresponding to the pixels BP in Fig. 10A-14 and 7), any one of the second color photoresist columns (the columns of the portions of G corresponding to the pixels GP in Fig. 10A and 7) comprises a plurality of second color photoresist units (the portions of G corresponding to the pixels GP in Fig. 10A-14 and 7), and any one of the third color photoresist columns (the columns of the portions of R corresponding to the pixels RP in Fig. 10A and 7) comprises a plurality of third color photoresist units (the portions of R corresponding to the pixels RP in Fig. 10A-14 and 7), and wherein the color filter layer (the layer of R, B and G in Fig. 10A-14) further comprises at least one filling part (the portions of R, B and G located between the pixels rows of RP/BP/GP in Fig. 10A-14) located between the color photoresist rows (the pixels rows of RP/BP/GP in Fig. 10A and 7); and 
a black matrix layer (BM in Fig. 10B-11), disposed between the color filter layer (the layer of R, B and G in Fig. 10A-14) and the base substrate (200 in Fig. 10B), and comprising a plurality of light transmitting windows (Fig. 11) covered by respective color photoresist units (the portions of R, B and G corresponding to the pixels RP/BP/GP in Fig. 10A and 7) in a one-to-one correspondence (Fig. 10A-14 and Fig. 7), 
wherein
the at least one filling part (the portions of R, B and G located between the pixels rows of RP/BP/GP in Fig. 10A-14) comprises a first filling part (the portions of R between two adjacent GP and two adjacent RP in Fig. 12) located between two adjacent second color photoresist units (the portions of G corresponding to the pixels GP in Fig. 10A-14 and 7) within a same one of the second color photoresist columns (the columns of the portions of G corresponding to the pixels GP in Fig. 10A and 7) and a second filling part (the portions of G between two adjacent BP in Fig. 13) located between two adjacent first color photoresist units (the portions of B corresponding to the pixels BP in Fig. 10A-14 and 7) within a same one of the first color photoresist columns (the columns of the portions of B corresponding to the pixels RP in Fig. 10A and 7), the first filling part (the portions of R between two adjacent GP and two adjacent RP in Fig. 12) has a different material (Fig. 10A and 12-14) from the second color photoresist unit (the columns of the portions of G corresponding to the pixels GP in Fig. 10A and 7), the second filling part (the portions of G between two adjacent BP in Fig. 13) has a different material from the first color photoresist unit (the portions of B corresponding to the pixels BP in Fig. 10A-14 and 7), and 
the first filling part (the portions of R between two adjacent GP and two adjacent RP in Fig. 12) is contiguously disposed between the two adjacent second color photoresist units (the portions of G corresponding to the pixels GP in Fig. 10A-14 and 7) within the same one of the second color photoresist columns (the columns of the portions of G corresponding to the pixels GP in Fig. 10A and 7) and between two adjacent third color photoresist units (the portions of R corresponding to the pixels RP in Fig. 10A-14 and 7) within a same one of the third color photoresist columns (the columns of the portions of R corresponding to the pixels RP in Fig. 10A and 7), and is not contiguously disposed (Fig. 1) between the two adjacent first color photoresist units (the portions of B corresponding to the pixels BP in Fig. 10A-14 and 7) within the same one of the first color photoresist columns (the columns of the portions of B corresponding to the pixels RP in Fig. 10A and 7).

Regarding claims 24-25, Iwato also teaches the following elements:
(Claim 24) a gap (Fig. 10A and 11-14) is provided between the first filling part (the portions of R between two adjacent GP and two adjacent RP in Fig. 12) and the second filling part (the portions of G between two adjacent BP in Fig. 13) in an extending direction (the horizontal direction in Fig. 10A and 11-14) of the color photoresist row (Fig. 10A and 11-14).
(Claim 25) along an extending direction (the vertical direction in Fig. 10A) of one of the second color photoresist columns (the columns of the portions of G corresponding to the pixels GP in Fig. 10A and 7), a distance (the distance between the lowest side of the portions of G of the upper pixel GP and the closest edge of the opening of BM for the upper pixel GP in Fig. 11 and 13 is zero as shown in Fig. 11 and 13) between one side of the second color photoresist unit (the lowest side of the portions of G of the upper pixel GP in Fig. 10A and 13) and a closest side of a corresponding light transmitting window (the opening of BM for GP in Fig. 11 and 13), is smaller than (Fig. 11-13) a distance between the side of the second color photoresist unit (the lowest side of the portions of G of the upper pixel GP in Fig. 10A and 13) and a closest side of the first filling part (the upper edge of the portions of R between two adjacent GP in Fig. 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong as applied to claim 1 above, and in view of Yu (US 2017/0299918).
Regarding claims 28 and 29, Jeong already teaches the first filling parts. Jeong does not explicitly teach the following elements. 
Yu (US 2017/0299918) teaches the following elements:
(Claim 28) a color filter substrate (Fig. 6 and Fig. 1A-2, [0022-0025, 0030-0044]) comprises a display area (AA in Fig. 6 and Fig. 1C-2), and first filling parts (404 in Fig. 6 and Fig. 1C-2, [0030]) are provided at both sides (Fig. 6 and Fig. 1C) of one of the second color photoresist units (Fig. 6 and Fig. 1C, [0032]) located at a column-wise edge of the display area (Fig. 6 and Fig. 1C).
(Claim 29) a color filter substrate (Fig. 6 and Fig. 1A-2, [0022-0025, 0030-0044]) comprises a display area (AA in Fig. 6 and Fig. 1C-2), and first filling parts (404 in Fig. 6 and Fig. 1C-2, [0030]) are provided at both sides (Fig. 6 and Fig. 1C) of the second color photoresist units (Fig. 6 and Fig. 1C, [0032]) located at each of both column-wise edges of the display area (Fig. 6 and Fig. 1C).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yu (US 2017/0299918) for the system of Jeong such that in the system of Jeong, 
(Claim 28) the color filter substrate comprises a display area, and the first filling parts are provided at both sides of one of the second color photoresist units located at a column-wise edge of the display area.
(Claim 29) the color filter substrate comprises a display area, and the first filling parts are provided at both sides of the second color photoresist units located at each of both column-wise edges of the display area.
The motivation is to maintain the cell gap of the display panel, and improve the display panel quality (Yu (US 2017/0299918), [0041, 0053]).

Claims 30-33 are ejected under 35 U.S.C. 103 as being unpatentable over Iwato as applied to claim 1 above, and in view of Matsui (JP2009271491A).
Regarding claims 30-31, Iwato also teaches that 
(Claim 30) a supporting pillar (the pillar corresponding to 10/20 in Fig. 10A-10B), disposed on a side of the filling part (the portions of R, B and G located between the pixels rows of RP/BP/GP in Fig. 10A-14) away from the base substrate (200 in Fig. 10B), an orthographic projection (Fig. 10A) of the supporting pillar (the pillar corresponding to 10/20 in Fig. 10A-10B) on the base substrate (Fig. 10B) is located at a gap (Fig. 10A) between orthographic projections (Fig. 10A) of the two adjacent color photoresist units (the portions of R, B and G corresponding to the pixels RP/BP/GP in Fig. 10A-14 and Fig. 7) on the base substrate along an extending direction of the color photoresist column (the vertical direction in Fig. 10A).
(Claim 31) a supporting pillar (the pillar corresponding to 20 in Fig. 10A-10B), disposed on a side of the filling part (the portions of R, B and G located between the pixels rows of RP/BP/GP in Fig. 10A-14) away from the base substrate (200 in Fig. 10B), an orthographic projection (Fig. 10A) of the supporting pillar (the pillar corresponding to 10/20 in Fig. 10A-10B) on the base substrate (Fig. 10B) is located at a gap (Fig. 10A) between orthographic projections (Fig. 10A) of the two adjacent first color photoresist units (the portions of B corresponding to the pixels BP in Fig. 10A-14 and 7) on the base substrate along an extending direction of the first color photoresist column (the vertical direction in Fig. 10A).
Matsui teaches that (Fig. 1-2, Pages 11-12 of English Translation of JP2009271491A) 
(Claim 30) an orthographic projection of the supporting pillar (PS-S11/PS-S12/PS-S13/PS-M11 in Fig. 1) on the base substrate (Fig. 2) is located at center (Fig. 1-2) of a gap (Fig. 1-2) between orthographic projections of the two adjacent color photoresist units (42R/42G/42B in Fig. 1) on the base substrate along an extending direction of the color photoresist column (X in Fig. 1).
(Claim 31) an orthographic projection of the supporting pillar (PS-S11/ PS-M11 in Fig. 1) on the base substrate (Fig. 1-2) is located at center (Fig. 1-2) of a gap (Fig. 1-2) between orthographic projections of the two adjacent first color photoresist units (42B in Fig. 1) on the base substrate along an extending direction of the first color photoresist column (X in Fig. 1).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Matsui for the system of Iwato such that in the system of Iwato, 
(Claim 30) an orthographic projection of the supporting pillar on the base substrate is located at center of a gap between orthographic projections of the two adjacent color photoresist units on the base substrate along an extending direction of the color photoresist column.
(Claim 31) an orthographic projection of the supporting pillar on the base substrate is located at center of a gap between orthographic projections of the two adjacent first color photoresist units on the base substrate along an extending direction of the first color photoresist column.
The motivation is to provide spacers at the locations to help the spacers deformed when a load is applied to the panel, and restored when the load is removed (Matsui, Page 1 last two paragraphs and Page 2 first two paragraphs).

Regarding claims 32-33, Iwato also teaches that 
(Claim 32) the orthographic projection (Fig. 10A) of the supporting pillar (the pillar corresponding to 10/20 in Fig. 10A-10B) on the base substrate (200 in Fig. 10B) is located within (Fig. 10A, examiner notes: “within” is not examined as “fully within”) an orthographic projection (Fig. 10A) of the second filling part (the portions of G between two adjacent BP in Fig. 13) on the base substrate (200 in Fig. 10B).
(Claim 33) the orthographic projection (Fig. 10A) of the supporting pillar (the pillar corresponding to 10/20 in Fig. 10A-10B) on the base substrate (200 in Fig. 10B) is located within (Fig. 10A) an orthographic projection (Fig. 10A) of the first filling part (the portions of R between two adjacent GP and two adjacent RP in Fig. 12) on the base substrate (200 in Fig. 10B).

Claims 34-35 are ejected under 35 U.S.C. 103 as being unpatentable over Iwato (US 2009/0153785).
Regarding claims 34-35, Iwato also teaches that 
(Claim 34) along an extending direction of the second color photoresist column (the vertical direction in Fig. 10A), a distance (Fig. 10A) between one side of the first filling part (the upper side of the portions of R between two adjacent GP in Fig. 12) and a closet second color photoresist unit (the portions of G corresponding to the upper pixel GP in Fig. 10A), is substantially equal to (Fig. 10A) a distance (Fig. 10A) between another side of the first filling part (the bottom side of the portions of R between two adjacent GP in Fig. 12) and a closet second color photoresist unit (the portions of G corresponding to the lower pixel GP in Fig. 10A).
(Claim 35) along an extending direction of the first color photoresist column (the vertical direction in Fig. 10A), a distance (Fig. 10A) between one side of the second filling part (the top side of the portions of G between two adjacent BP in Fig. 10A and 13) and a closet first color photoresist unit (the portions of B corresponding to the upper pixel BP in Fig. 10A), is substantially equal to (Fig. 10A) a distance (Fig. 10A) between another side of the second filling part (the bottom side of the portions of G between two adjacent BP in Fig. 10A and 13) and a closet first color photoresist unit (the portions of B corresponding to the lower pixel BP in Fig. 10A).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Iwato to try and recognize such that in the system of Iwato, 
(Claim 34) along an extending direction of the second color photoresist column, a distance between one side of the first filling part and a closet second color photoresist unit, is equal to a distance between another side of the first filling part and a closet second color photoresist unit.
(Claim 35) along an extending direction of the first color photoresist column, a distance between one side of the second filling part and a closet first color photoresist unit, is equal to a distance between another side of the second filling part and a closet first color photoresist unit.
The Motivation is that the height of the spacers (the cell gap) can be finely controlled (Iwato, [0033-0034]).

Allowable Subject Matter
Claims 26-27 and 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a color filter substrate as set forth in claims 26-27 and 36-37.
Regarding claims 26-27, none of the prior art discloses or suggests a color filter substrate recited in claim 1, wherein “the first filling part has a same material as the first color photoresist units, and the second filling part has a same material as the second color photoresist units” in combination with the other required elements of the claim.
Regarding claim 36, none of the prior art discloses or suggests a color filter substrate recited in claim 1, wherein “the first color photoresist units are red color photoresist units, the second color photoresist units are blue color photoresist units, and the third color photoresist units are green color photoresist units” in combination with the other required elements of the claim.
Regarding claim 37, none of the prior art discloses or suggests a color filter substrate recited in claim 1, wherein the color filter substrate comprises an edge area and a central area surrounded by the edge area; the plurality of color photoresist units comprises a plurality of central-area color photoresist units and a plurality of edge-area color photoresist units located between adjacent rows of the plurality of central-area color photoresist units; the at least one filling part comprises a plurality of central-area filling parts and a plurality of edge-area filling parts located between adjacent rows of the plurality of central-area filling parts; wherein the edge area is provided with the plurality of edge-area color photoresist units and the plurality of edge-area filling parts, the central area is provided with the plurality of central-area color photoresist units and the plurality of central-area filling parts, wherein “any one of the edge-area filling parts is not connected with any one of the edge-area color photoresist units; and at least one of the central-area filling parts is directly connected with at least one of the central-area color photoresist units” in combination with the other required elements of the claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN LIU/Primary Examiner, Art Unit 2871